Philbin, J. (dissenting):
The bailee had authority to take a bill in order to return the goods to plaintiffs and the latter intended he should do so.
The bailee had no authority to take an order bill and his doing so was “ a breach of duty.” (Pers. Prop. Law [Consol. Laws, chap. 41; Laws of 1909, chap. 45], § 224, as added by Laws of 1911, chap. 248.)
The -validity of the negotiation of a bill is not impaired by the fact that such negotiation was a breach of duty on the part of the person making the negotiation, or by the fact that the owner was deprived of possession by fraud, if transferee gave value in good faith without notice. (Id.)
While such a breach of duty by the bailee would constitute larceny (Penal Law, § 1290), the plaintiff bailor having vested the bailee with ostensible authority in giving him the power to take a bill of lading, could not question for that reason the title of a bona fide purchaser.
The statute does not say a person authorized to bind the *861owner but a person whose act in conveying title to a purchaser in good faith, etc., would bind the owner. It makes no difference, therefore, if it subsequently turns out that the person had no actual authority. The test is, could the person clothed with apparent authority pass title to a bona fide purchaser.
The bailee in the instant case, in my opinion, was placed in such a position by the plaintiff.
I think, therefore, the order should be reversed and the motion granted.
Order affirmed, with ten dollars costs and disbursements.